Oo © WA WH BR WW He

MM BY BD YY YY YR RD Be Oe ee ee
Co st GOA ROW NN Fe OS Oo fe SH tw BR OW Be Rr

 

 

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO, CR17-233JLR
Plaintiff, PLEA AGREEMENT

‘JESUS OCTAVIO RODRIGUEZ-PAYAN,
Defendant.

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Nicholas Manheim and Mike Lang,
Assistant United States Attorneys for said District, JESUS OCTAVIO RODRIGUEZ-
PAYAN and his attorneys, Arturo Menendez and Craig Suffian, enter ito the following
Agreement, pursuant to Federal Rule of Criminal Procedure 11: |

1. | The Charges. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enters pleas of guilty to the
following charges contained in the Superseding Indictment:

a. Conspiracy to Distribute Controlled Substances, as charged in
Count 1, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and 846;

Plea Agreement/Rodriguez-Payan - | UNITED STATES ATTORNEY
CR17-233JLR 700 STEWART STREET, SUITE 5220
SEATELE, WASHINGTON 98101
(206) 553-7970

 
CoD HO A BR wR OR Oe

10
il
12
13
14
15
16
17
18
19
20
21
2

23.

24
25
26
27
28

 

 

b. ‘Conspiracy to Commit Money Laundering, as charged in Count 2, in
violation of Title 18, United States Code, Section 1956(h);

By entering these pleas of guilty, Defendant hereby waives all objections to the
form of the charging document. Defendant further understands that before entering his
guilty pleas, he will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

. 2. Elements of the Offenses, The elements of the offenses to which
Defendant is pleading guilty are as follows:
a. Conspiracy to Distribute Controlled Substances, as charged in
Count I, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)C1)(A)
and $46, are as follows:

First, there was an agreement between two or more persons to distribute
controlled substances (here, heroin, cocaine, methamphetamine, and fentanyl (N-pheny!l-
N-[ 1-(2-phenylethyl ) -4-piperidiny! ] propanamide));

Second, Defendant joined in the agreement, knowing of its purpose, and intending
to help accomplish it.

b. Conspiracy to Commit Money Laundering, as charged in Count 2, in
violation of Title 18, United States Code, Section 1956(h), are as follows:

First, there was an agreement between two or more persons to commit the crime

of money laundering!;

 

' The underlying money laundering offenses are 18 U.S.C. § 1956(a), § 1956(a)(1)(B), and § 1956(a){2). The
essential elements of § 1956{a)(1)(B) are as follows:
First, the defendant conducted or intended to conduct a financial transaction involving property that

‘represented the proceeds of a specified unlawful activity, nainely, drug trafficking:

Second, the defendant knew that the property represented the proceeds of a specified unlawful activity; and

Third, the defendant knew that the transaction was designed in whole or in part (i) to conceal or disguise
the nature, location, source, ownership, or control of the proceeds of drug trafficking, or (ii) to avoid a transaction
reporting requirement under State or Federal law.

The essential elements of 18 U.S.C. § 1956(a)(2) are as follows:
First, the defendant transported or intended to transport money from a place in the United States to or
through a place outside the United States; and
Plea Agreement/Rodriguez- Pavan - 2 UNITED STATES ATTORNEY
CRI7-233JLE. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Owe YU Aw Bw Be

Me Mm NM BP NB NY BR Re ey ee eS Se ee ee
eo nN HO AH SE WY NY SK CO Ow HR tv UR Uhh Uh Ue

 

 

Second, Defendant joined in the agreement, knowing of its purpose, and intending -
to help accomplish it. .

3. The Penalties. Defendant understands that the statutory penalties
applicable to the offenses to which he is pleading guilty are as follows: |

a. For the offense of Conspiracy to Distribute Controlled Substances,

as charged in Count 1, in violation of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(A) and 846: A maximum term of imprisonment of up to life years and a
mandatory minimum term of imprisonment of ten (10) years, a fine of up to $10 million,
a period of supervision following release from prison of at least five (5) years, and a
mandatory special assessment of $100 dollars. |

Defendant further understands that in order to invoke the statutory sentence for the
drug offenses charged in Count 1, the United States must prove beyond a reasonable
doubt that that Defendant’s conduct as a member of the narcotics conspiracy charged in
Count 1, which includes the reasonably foreseeable conduct of other members of the
narcotics conspiracy charged in Count 1, involved one (1) kilogram or more of a mixture
or substance containing a detectable amount of heroin, and/or five-hundred (500) grams

or more of a mixture or substance containing a detectable amount of methamphetamine, .

and/or fifty (50) grams or more of actual methamphetamine. Defendant expressly waives

the right to require the United States to make this proof at trial and stipulates as a part of
this plea of guilty that Defendant’s conduct as a member of the narcotics conspiracy
charged in Count 1, which includes the reasonably foreseeable conduct of other members
of the narcotics conspiracy charged in Count 1, involved one (1) kilogram or more of a

mixture or substance containing a detectable amount of heroin, and five-hundred (500)

 

Second, the defendant acted with the intent to (i) conceal or disguise the nature, location, source,
ownership, or control of the proceeds of deug trafficking, or (ii} to avoid a transaction reporting requirement under
State or Federal law.

Plea Agreement/Radrigiez-Payan - 3 UNITED STATES ATTORNEY
CR17-233ILE 700 STEWART STREET, SUITE $220
~ SEATTLE, WASHINGTON 9810]
(206) 553-7970

 
Co CO SF DO A BP HH He

BS hm Ww BO BO BD BRD OBR ORO RR ey ee ee
eo 4s DB OW fF WH NH SH SG CO wm HS NH Oh UB OU UL lUreE  lD

 

 

grams or more of a mixture or substance containing a detectable amount of |
methamphetamine.

b. For the offense of Conspiracy to Commit Money Laundering, as
charged in Count 2, in violation of Title 18, United States Code, Section 1956(h): A
maximum term of imprisonment of up to twenty (20) years, a fine of up to $500,000, or
twice the amount laundered, whichever is greater; a period of supervision following
release from prison of up to three (3) years, and a mandatory special assessment of $100
dollars.

Defendant agrees that the special assessments shall be paid at or before the time of
sentencing, |

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more.of the conditions or requirements, Defendant could be returned to
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant's serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant further understands that a consequence of pleading guilty may include
the forfeiture of certain property either as a part of the sentence imposed by the Court, or
as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office. —_ .

Defendant understands that by pleading guilty to a felony drug offense, Defendant
will become ineligible for certain food stamp and Social Security benefits as directed by
Title 21, United States Code, Section 862a.

Plea Agreement Rodhigues-Payan-4 {gre STARS ATTORNEY

SEATTLE, WASHINGTON 98101
{206) 553-7970

 
 

Oo OO ND A UW B BW Be

be meee
N th fk WH NS 2

17
18
19
20
21
22
23
24
25
26
27

28

 

 

4. Immigration Consequences. Defendant recognizes that pleading guilty
may have consequences with respect to his immigration status because he is not a citizen
of the United States. Under federal law, a broad range of crimes are grounds for removal,
including the offenses to which Defendant is pleading guilty, and some offenses make
removal from the United States presumptively mandatory. Removal and other
immigration consequences are the subject of a separate proceeding, however, and
Defendant understands that no one, including his attorney or the district court, can predict
to a certainty the effect of his conviction on his immigration status. Defendant

nevertheless affirms that he wants to plead guilty regardless of any immigration

consequences that his guilty pleas may entail, even if the consequence is his mandatory

removal from the United States.
5, Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights: |
a. The right to plead not guilty and to persist in a plea of not guilty;
b. The right to a speedy and public trial before a jury of his peers;
c. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him;
d, The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on his behalf at
trial; |

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and

h, The right to appeal a finding of guilt or any pretrial rulings.

Plea Agreement/Rodriguez-Payan - 5 UNITED STATES ATTORNEY
CR17-233ILR_- a 700 STEWART STREET, SUITE 5220
: SEATTLE, WASHINGTON 98101
(206) 533-7970

 
Oo @ A DA Uv Bw BE

NM BM BF NM NRO ROD BBR i i a a a el

 

 

6. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offenses; (2) the
history and characteristics of the defendant; (3) the need for the sentence to reflect the
seriousness of the offenses, to promote respect for the law, and to provide just —
punishment for the offenses; (4) the need for the sentence to afford adequate deterrence to
criminal conduct; (5) the need for the sentence to protect the public from further crimes
of the defendant; (6) the need to provide the defendant with educational and vocational
training, medical care, or other correctional treatment in the most effective manner; (7)
the kinds of sentences available; (8) the need to provide restitution to victims; and (9) the
need to avoid unwarranted sentence disparity among defendants involved in similar
conduct who have similar records. Accordingly, Defendant understands and
acknowledges that: |

| a. The Court will determine applicable Defendant’s Sentencing

Guidelines range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

c. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines .
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw his guilty pleas solely because of the

sentence imposed by the Court.

7. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.
- Plea Agreement/Rodriguez-Payan - 6 UNITED STATES ATTORNEY
CRI7-233 LR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo 8 BD nN FB BH Re

 

 

8. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offenses: .

Defendant JESUS OCTAVIO RODRIGUEZ PAYAN admits that he conspired
with others known and unknown to distribute heroin, cocaine, methamphetamine, and
fentanyl in the Western District of Washington; and that he also conspired with others
known and unknown to launder the proceeds of the distribution of controlled substances
in this District back to Mexico. | .

Defendant admits that he worked with other members of the conspiracy to receive
heroin shipped up from Mexico by other members of the conspiracy. Defendant admits
that he would store, and cause other members of the conspiracy to store, said heroin
pending its distribution in this District. Defendant would also “cut” said heroin at one or
more of these locations in Western Washington prior to distributing it. Without limiting
the foregoing, Defendant admits that as part of the conspiracy: (1) that he and other
members of the conspiracy received over a kilogram of heroin on or about May 28, 2017,
and (2) that he and other members of the conspiracy received over a kilogram of heroin in.
Mountlake Terrace from a driver in a red Toyota Tundra on July 15, 2017. Agents also
seized $4,559 in U.S. currency from the Defendant’s residence, located at 6003 St.
Albion Way, Apt. 206, Mountlake Terrace, Washington on September 26, 2017.
Defendant admits that the $4,559 in U.S. currency was the proceeds of drug trafficking.

Defendant further admits that as part of the conspiracy, he would also acquire
methamphetamine for distribution. On June 19, 2017, a co-conspirator called Defendant
and asked him about the “water,” which is code for methamphetamine. Defendant told
the co-conspirator that he had a pound of methamphetamine, and another pound would
come later. Without limiting the foregoing, Defendant admits to possessing with the
intent to distribute one pound of methamphetamine on June 19, 2017.

Defendant admits that he would further distribute, and cause others to distribute,
controlled substances as part of the conspiracy. In November, 2016, Defendant discussed
with another individual (hereinafter “CW”) that Defendant could supply kilogram

Plea Agreement Rodrigues Pavan 7 OMTED STATES 1108

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Wo 8 st cA VA FF Ww NR

NM NM NM BR BRD BD OR OO eee ea ea eg
Se sb mH tw SP Ow Nl | Uc Sl UO OU | 8

 

 

amounts of cocaine for $32,000 and kilogram amounts of heroin for $34,000, Later in
November 2016, CW arranged to obtain an ounce of cocaine from Defendant. Defendant
sent co-conspirator Francisco Ruelas Payan to deliver the ounce of cocaine to CW in
exchange for $1,300. During the meeting, CW asked Ruelas Payan about obtaining large
amounts of drugs for distribution and Ruelas Payan responded that the CW would have to
call the number he had atranged the delivery with (the Defendant) because the Defendant
was “the boss.” The Defendant further admits that he distributed approximately 200
grams of heroin to another individual on June 15, 2017, as part of the conspiracy.

Defendant further admits that as part of the conspiracy, he would acquire and
distribute pills containing fentanyl. On July 1, 2017, Defendant and his co-conspirator
discussed selling 500 pills to a customer, and the next day, the same co-conspirator
reported back to Defendant that the customer had concerns about the pills because they
looked different from the previous ones purchased from Defendant. Defendant admits
that on or around July 1, 2017, Defendant and his co-conspirator possessed and
distributed 500 pills, with a net weight-of 50 grams, containing fentanyl. |

Defendant admits that he distributed, possessed with the intent to distribute, and/or
conspired to distribute no less than 2.2 kilograms of a mixture or substance containing
heroin, no less than 500 grams of a mixture or substance containing a detectable amount
of methamphetamine, no less than 50 net grams of a mixture or substance containing
fentanyl, and no less than 27 grams of cocaine.

Defendant further admits that he also engaged in various types of financial
transactions, and caused others in the conspiracy to engage in financial transactions
intended to send the proceeds of the conspiracy’s sale of controlled substances from the
United States to Mexico. Defendant admits that these financial transactions were
designed and intended to conceal the nature of the drug proceeds, as well as their source

and ownership, and to avoid reporting requirements under state or federal law. These

|| financial transactions included using money service businesses to wire drug proceeds to

Mexico, in structured transactions under reporting thresholds. They also included cash

Plea Agreement/Rodriguez-Payan - 8 UNITED STATES ATTORNEY
CR17-233JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

PO fo SDR A BR YS BG

oo sas A th BSB He NS SG OO Ol] URKUlUlUlUCLDBlUlUweULN UL RS ll

 

 

deposits of drug proceeds into various Wells Fargo Bank accounts in third party names
that were then “funneled” elsewhere as part of the conspiracy, including from
Washington to Mexico, and were likewise sometimes structured to avoid bank reporting
thresholds. .
Without limiting the foregoing, in furtherance of the money laundering
conspiracy, Defendant admits that he repeatedly caused co-defendant Jorge Ulloa-
Sarmiento to deposit the proceeds of the drug trafficking activities of the conspiracy into
various Wells Fargo bank accounts nominally belonging to third parties here in Western
Washington, knowing and intending that the proceeds would be withdrawn in other states
and/or withdrawn and/or wired to Mexico. Defendant further admits that the $44,880 in
U.S. currency found at Ulloa-Sarmiento’s residence at 1001 W. Casino Road, # F-105, in
Everett, Washington on September 26, 2017, was the proceeds of the sale of controlled |
substances obtained as part of the conspiracy, and was in the process of being laundered

in furtherance of the conspiracy. Defendant further admits that Wells Fargo bank was a

|| federally insured financial institution whose operations impacted interstate and foreign

commerce. ;

Defendant further admits that on or about July 10, 2017, he contacted Maria
Maldonado and asked her to wire $50,000 of drug trafficking proceeds to Mexico City
through her money transmitting business. Defendant admits that this financial transaction
was designed and intended to conceal the nature of the drug proceeds, as well as their
source and ownership, and to avoid reporting requirements under state or federal law.
Maldonado agreed to make the international transfers for a fee of $100 for every $1,000
transmitted. | :

The parties agree that the Court may consider additional facts contained in the
Presentence Report (subject to standard objections by the parties) and/or that may be
presented by the United States or Defendant at the time of sentencing, and that the factual

statement contained herein ts not intended to limit the facts that the parties may present to

| the Court at the time of sentencing.

Plea Agreement/Rodriguez- Pavan - 9 UNITED STATES ATTORNEY
CR17-233JLR 700 STEWART STREET, SUITE 5220
* SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

BS NM NM BR BR BD ND BRO OBR ee

Oo OC WAH RW Ne

 

 

9, Sentencing Factors, The parties agree that the following United States
Sentencing Guideline (USSG) provisions apply to this case:

a. A Base Offense Level of 32, pursuant to USSG § 2D1.1(c), based on
at least 2.2 kilograms of heroin, five hundred grams of a mixture or substance containing
methamphetamine, 50 net grams of a mixture or substance containing fentanyl, and 27
grams of cocaine, which were distributed by Defendant and/or other members of the
conspiracy, which Defendant admits was foreseeable to him, which totals approximately
3,330.4 kilograms of converted drug weight;

b. A 2-level increase for money laundering, pursuant to USSG
§ 281.1(b)(2)(B); -

C. A 2-level increase because the Defendant maintained a premises
(one or more stash locations) that were used to manufacture and/or distribute heroin,
pursuant to USSG § 2D1.1(b)(12);

d. A 3-level decrease if the Court concludes Defendant has accepted
responsibility pursuant to Paragraph 10 of this Plea Agreement.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. The Defendant
understands that the government may seek a 2-level increase due to Defendant’s role in
the offense as an organizer and leader of criminal activity, pursuant to USSG § 3B1.1(c).
Defendant understands, however, that at the time of sentencing, the Court is free to reject
these stipulated adjustments as well as any recommendations of the parties, and is further
free to apply additional downward or upward adjustments in determining Defendant's
Sentencing Guidelines range.

10. Acceptance of Responsibility. At sentencing, ifthe district court
concludes Defendant qualifies for a downward adjustment accepiance for acceptance of .
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of

Plea Agreement/Rodhigues-Payan 10 JME STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo © ~“ BH tA BR WwW WH

BS 8B BS BO BD BRD ORD OBR OR ee sp sa sp
Oo sD DN tT EF WH HSE SO |OUR UP OU Uf UL ECU

 

 

his intention to plead guilty, thereby permitting the United States to avoid preparing for
trial and permitting the Court to allocate its resources efficiently.

11. Recommendation Regarding Imprisonment. Pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(B), the parties jointly agree to recommend that the
appropriate term of imprisonment to be imposed by the Court at the time of sentencing is
aterm of imprisonment of eleven (11) years.

_ Defendant understands that this recommendation is not binding on the Court and
the Court may reject the recommendation of the parties and may impose any term of
imprisonment up to the statutory maximum penalty authorized by law. Defendant further
understands that he cannot withdraw his guilty pleas simply because of the sentence
imposed by the District Court. Except as otherwise provided in this plea agreement, the
parties are free to present arguments regarding any other aspect of sentencing.

12. Forfeiture of Assets. The Defendant understands that the forfeiture of |

assets is part of the sentence that must be imposed in this case. The Defendant agrees to

for feit immediately, to the United States, his right, title and interest in any and all

property, real or personal, that was used, or intended to be used, in any manner or part, to
commit or to facilitate the commission of the conspiracy to distribute controlled
substances (as set forth in Count 1), and any property constituting, or derived from, any
proceeds he obtained, directly or indirectly, as the result of this offense. This property is
subject to forfeiture pursuant to Title 21, United States Code, Section 853 and includes,
but is not limited to: .
(1) $4,559 in U.S. currency that was seized from the Defendant’s residence in
' Mountlake Terrace, Washington on September 26, 2017; and,
(2) $44,880 in U.S. currency that was seized from co-Defendant Jorge Ulloa-
Sarmiento’s residence in Everett, Washington on September 26, 2017.
Defendant also agrees to forfeit immediately, to the United States, his right, title
and interest in any and property, real or personal, that represents proceeds of or was
involved in the commission of the conspiracy to commit money laundering (as set forth
Plen Agreement Rodrigues Payan 1 ATED STATES ATION,

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo CO SF A tA FF WD BH =

Nw NM NS NM BR ND BND OND OR ee eee

 

 

in Count 2). This property is subject to forfeiture pursuant to Title 18, United States
Code, Section 982(a)(1) and includes, but is not limited to:
(1) $4,559 in U.S. currency that was seized from the Defendant’s residence in
Mountlake Terrace, Washington on September 26, 2017 ; and,
(2) $44,880 in US. currency that was seized from co-Defendant Jorge Ulloa- -
Sarmiento’s residence in Everett, Washington on September 26, 2017.

The Defendant agrees to fully assist the United States in the forfeiture of the listed
property and to take whatever steps are necessary to pass clear title to the United States,
including but not limited to: surrendering title and executing any documents necessary to
effect the forfeiture; assisting in bringing an property located outside the United States
within the jurisdiction of the United States; and, taking whatever steps are necessary to
ensure that property subject to forfeiture is not sold, disbursed, wasted, hidden, or
otherwise made unavailable for forfeiture. The Defendant agrees not to file a claim to any
of the listed property in any federal civil forfeiture, administrative, or judicial proceeding
that may be initiated.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which the Defendant has an
interest or control, if that property constitutes or is traceable to proceeds of, or facilitated,
the conspiracy to distribute controlled substances or constitutes proceeds of, or was
involved in, the conspiracy to commit money laundering,

13. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Atiorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation. In this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were committed by Defendant solely because of the promises made by
Defendant in this Agreement. Defendant agrees, however, that for purposes of preparing

Plea AgreomentiodriguePayan 12 | uate stanns ron

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo CO NW wm B&B Ww BE

eee
B&B WwW MB he ©

15
16
17
18
19
20
21
22
23
24
25

26

27

28

 

 

the Presentence Report, the United States Attorney’s Office will provide the United
States Probation Office with evidence of all conduct committed by Defendant.

14. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea -
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the institution of any additional charges that have
not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant

should engage in illegal conduct, or conduct that violates any conditions of release or the

conditions of his confinement, (examples of which include, but are not limited to, —
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Agreement to
file additional charges against Defendant or to seek a sentence that takes such conduct
into consideration by requesting the Court to apply additional adjustments or
enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances, the United States is -
free to seek such adjustments, enhancements, departures, and/or.variances even if
otherwise precluded by the terms of the plea agreement.

5. | Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that by entering the guilty pleas required by this plea
agreement, Defendant waives all rights to appeal from his conviction and any pretrial
rulings of the court. Defendant further agrees that, provided the court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory

plea AgreementyRodrigue-Payan 18 {paren rT ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo 68 DD A BF WW BB

NB 8B BR BN BRD BRD OD BNO i a a a ee
So SS DH A SB YH NK SCS CO we HOOK tr UB Uhh US

 

 

mandatory minimum, if greater than the Guidelines range) as determined by the court at
the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the |
decisions of the Bureau of Prisons regarding the execution of his sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement. . ; .

16.  WVoluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his pleas of
guilty.

17. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

Plea Agreement/Rodrigues-Payan- 1 mp stares erro

SEATTLE, WASIIINGTON 98101
(206) 553-7970

 
 

OC co ND A uh mR we Be

Me NM RB NM BR BD ORD ORDO eae a ea sa ee ie
Se a A A RB HY FP SD Oo We HT DA HH BP YH NY SE

 

 

18. | Completeness of Agreement. The United States and Defendant —
acknowledge that these terms constitute the entire Plea Agreement between the parties.
This Agreement binds only the United States Attorney’s Office for the Western District
of Washington. It does not bind any other United States Attorney’s Office or any other
office or agency of the United States, or any state or local prosecutor.

Dated this As day of December, 2019.

ot WSs Cy Agata ody mee
JESUS OCTAVIO RODRIGUEZ, PAYAN
Defendant

[Ayn WS _

TURO MENENDEZ
Allorney. for Defendant

 

 

 

KARYNA, ve
Assistant United States Attorney _

NICHOLAS MANHEI
Assistant United States ttomey

ween

atl

MICHAEL LANG &, - |
Assistant United States Atterne

Plea Agreement/Rodriguez-Payan - 15 UNITED STATES ATTORNEY
CR17-233ILR 700 STEWAR' STREET, SUITE 5220
SEATTLE, WASHINGTON 98101.
(206) 553-7970

 
